   Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 1 of 16




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ERICA RIVERS,                        )
                                     )
     Plaintiff,                      )
                                     )            CIVIL ACTION NO.
     v.                              )             2:19cv1092-MHT
                                     )                  (WO)
LIBERTY MUTUAL INSURANCE,            )
                                     )
     Defendant.                      )

                               OPINION

    Plaintiff Erica Rivers filed this case in state

court against defendant Liberty Insurance Corporation

(referred to as Liberty Mutual Insurance by Rivers),

bringing        five      claims         under        state     law     for

misrepresentation,           negligent           or    wanton     hiring,

training,       or   supervision,        negligence      or   wantonness,

breach of contract, and bad faith, all stemming from

Liberty’s denial of a claim under an insurance policy

Rivers    had    purchased    from       it.      Liberty removed     this

lawsuit to this court based on diversity-of-citizenship

jurisdiction.          See 28 U.S.C. §§ 1332 and 1441.                  The

case is now before the court on Liberty’s motion to
      Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 2 of 16




dismiss        all   claims    except     the    one   for     breach      of

contract.        For the reasons explained below, the motion

will be granted.          However, Rivers will be granted leave

to amend three of the four dismissed claims.



                     I. MOTION-TO-DISMISS STANDARD

       In considering a defendant’s motion to dismiss, the

court accepts the plaintiff’s allegations as true, see

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984), and

construes the complaint in the plaintiff’s favor, see

Duke v. Cleland, 5 F.3d 1399, 1402 (11th Cir. 1993).

“The issue is not whether a plaintiff will ultimately

prevail but whether the claimant is entitled to offer

evidence to support the claims.”                  Scheuer v. Rhodes,

416     U.S.    232,   236    (1974).      To   survive    a   motion      to

dismiss, a complaint need not contain “detailed factual

allegations,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

545 (2007), “only enough facts to state a claim to

relief that is plausible on its face.”                 Id. at 570.         “A

claim has facial plausibility when the plaintiff pleads


                                      2
      Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 3 of 16




factual      content     that    allows      the   court      to   draw    the

reasonable inference that the defendant is liable for

the misconduct alleged.”                Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).             “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for

more     than    a   sheer   possibility        that    a    defendant     has

acted unlawfully.”           Id. (quoting Twombly, 550 U.S. at

556).



                             II. BACKGROUND

       The   allegations        of    the    complaint,      taken   in    the

light most favorable to Rivers, are as follows.                             At

some point before July 2018, she insured a parcel of

real property in Montgomery, Alabama by purchasing a

policy from Liberty.             During a conversation leading to

the purchase, a Liberty employee informed Rivers that

the     insurance      policy        would    provide       $ 40,000.00     of

coverage for certain types of “perils” to her property.

Complaint (doc. no. 1-1) at 3.                     In reliance on this

representation, Rivers purchased the insurance policy


                                        3
      Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 4 of 16




from     Liberty.       She    received        a    written    copy    of   the

policy      that   confirmed       the       employee’s    representations

about the types of perils covered by the policy.

       Rivers paid her premiums on the policy.                   The policy

was effective through July 2018.

       On or about July 21, 2018, Rivers’s real property

was     damaged.       She    asserts        that    the   reason     for   the

damage was one or more of the “perils” covered by the

policy.       She made a timely claim for the damage, but

Liberty denied coverage.              She contends that Liberty did

so without properly investigating the claim.



                              III. DISCUSSION

       Liberty     moves      to   dismiss          Rivers’s    claims      for

misrepresentation            (Count      I),       negligent    or     wanton

hiring, training, or supervision (Count II), negligence

or wantonness (Count III), and bad faith (Count V), but

not her breach-of-contract claim (Count IV).                        The court

will discuss each of the challenged claims in turn.




                                         4
      Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 5 of 16




                           A. Misrepresentation

       Rivers contends, in Count I, that Liberty is liable

for misrepresentation based on the statements of the

employee who spoke with Rivers when she purchased her

policy.           The    insurance     company      responds    that       the

misrepresentation claim should be dismissed because it

was not pled with particularity as required by Federal

Rule of Civil Procedure 9(b).               The court agrees.

       Under Alabama law, “[t]he elements of fraud are:

(1) a misrepresentation of a material fact, (2) made

willfully to deceive, recklessly, without knowledge, or

mistakenly, (3) that was reasonably relied on by the

plaintiff under the circumstances, and (4) that caused

damage       as   a     proximate     consequence.”         Brushwitz       v.

Ezell, 757 So. 2d 423, 429 (Ala. 2000).                     Rivers argues

that she has sufficiently pled such a claim under Rule

9(b) of the Alabama Rules of Civil Procedure.                    However,

this     Alabama        procedural    law   is    not   applicable     here.

“It     is   well       established    that      when   a   federal    court


                                       5
   Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 6 of 16




considers    a   case    that     arises    under     its    diversity

jurisdiction, the court is to apply state substantive

law and federal procedural law.” Royalty Network, Inc.

v. Harris, 756 F.3d 1351, 1357 (11th Cir. 2014) (citing

Hanna v. Plumer, 380 U.S. 460, 465 (1965)).

    The court, therefore, must apply Federal Rule of

Civil Procedure 9(b) and caselaw interpreting it rather

than Alabama’s rule.           See Loreley Financing (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 182

n.14 (2d Cir. 2015) (“While the substantive elements of

common-law fraud that must be proven are a matter of

state law, what must be pleaded and with what level of

particularity are governed by [federal] Rules 9(b) and

12(b)(6).”);     see    also    Pirelli    Armstrong        Tire   Corp.

Retiree   Medical      Benefits   Trust    v.   Walgreen      Co.,      631

F.3d 436, 443 (7th Cir. 2011) (applying federal Rule

9(b) to fraud claim brought under state law); Evans v.

Pearson Enterprises, Inc., 434 F.3d 839 (6th Cir. 2006)

(same).




                                   6
   Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 7 of 16




       Rule 9(b) of the Federal Rules of Civil Procedure

provides that, “In alleging fraud or mistake, a party

must     state        with     particularity        the    circumstances

constituting          fraud      or     mistake.        Malice,        intent,

knowledge, and other conditions of a person's mind may

be alleged generally.”                Fed. R. Civ. P. 9(b).              “This

Rule serves an important purpose in fraud actions by

alerting    defendants          to     the    precise    misconduct      with

which     they       are     charged     and    protecting       defendants

against    spurious          charges     of    immoral    and    fraudulent

behavior.”       Brooks v. Blue Cross & Blue Shield of Fla.,

Inc.,     116        F.3d    1364,      1370–71    (11th        Cir.     1997)

(citations and internal quotation marks omitted).                           To

meet the rule’s requirements,                  a complaint must “set[]

forth: (1) precisely what statements were made in what

documents       or    oral    representations       or    what    omissions

were made, and (2) the time and place of each such

statement and the person responsible for making (or, in

the case of omissions, not making) same, and (3) the

content of such statements and the manner in which they


                                        7
      Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 8 of 16




misled      the    plaintiff,      and     (4)   what   the    defendants

obtained as a consequence of the fraud.”                      Id. at 1371

(citations and internal quotation marks omitted).                          Yet

“Rule 9(b) must be read in conjunction with Rule 8(a)

[of     the    Federal     Rules      of   Civil    Procedure],      which

requires      a   plaintiff      to   plead      only   a   short,   plain

statement of the grounds upon which he is entitled to

relief.”        Morrow v. Green Tree Servicing, L.L.C., 360

F. Supp. 2d 1246, 1250 (M.D. Ala. 2005) (Thompson, J.)

(quoting Brooks, 116 F.3d at 1371 (internal quotation

marks omitted).

       Following these guideposts, the court finds that

Rivers’s pleading of her fraud claim is insufficient.

Her     barebones       allegations--that        Liberty    “specifically

represented        to    Plaintiff     the    insurance       coverage     at

issue would provide $ 40,000.00 for perils listed as

covered within the policy,” Complaint (doc. no. 1-1) at

3, and that Liberty did not cover her claim--fall far

short of what is required to plead a viable fraud claim

under Rule 9(b).           Some additional detail about exactly


                                      8
   Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 9 of 16




what was said and what made it misleading is necessary.

Furthermore, even if Rivers does not know the name of

the Liberty employee with whom she spoke or where that

employee was located when she spoke to him or her, she

must still must attempt to address those issues in the

complaint and explain why she does not have all of the

required information if she does not have it.                           See

Morrow, 360 F. Supp. 2d at 1250–51 (“In those cases

where the defendant controls information required for

proper     pleading,      the   complaint      must    still      adduce

specific facts supporting a strong inference of fraud

or it will not satisfy even a relaxed pleading standard

and it must also allege that the necessary information

lies     within    the     defendant's       control,       and     then

allegations must be accompanied by a statement of facts

upon which allegations are based.” (internal quotation

marks    and   citation    omitted)).      Because    the    complaint

lacks specific facts supporting a strong inference of

fraud, the claim will be dismissed.*



       * In the motion to dismiss, Liberty also argues that
                                   9
  Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 10 of 16




      However, because Rivers has moved the court for

permission    to    amend       her   complaint,      see   Response     to

Motion to Dismiss (doc. no. 12) at 5, the court will

grant her an opportunity to file an amended complaint.

See   Fed.   R.    Civ.    P.    15(a)     (stating   that       amendments

“shall be freely allowed when justice so requires”).



              B.     Negligent or Wanton Hiring,
                   Supervision, or Supervision

      In Count II, Rivers brings a claim for negligent or

wanton    hiring,         supervision,       or    training        of   the

employees    with     whom      she    had    dealings      at    Liberty.



the misrepresentation claim must fail because it is
impermissibly based on a contractual promise.    As the
court is dismissing the claim, it need not resolve this
argument at this time.    Nevertheless, the court notes
the following.   While Liberty is correct that, under
Alabama law, a “mere breach of a contractual provision
is not sufficient to support a charge of fraud,”
Brown-Marx Assocs., Ltd. v. Emigrant Savs. Bank, 703
F.2d 1361, 1370–71 (11th Cir. 1983), it may be possible
under Alabama law to assert both a breach-of-contract
claim and “a fraud claim that stem[] from the same
general facts,” but “the fraud claim must be based on
representations independent from the promises in the
contract and must independently satisfy the elements of
fraud.” Dickinson v. Land Developers Constr. Co., 882
So. 2d 291, 304 (Ala. 2003) (Houston, J., concurring).
                                      10
  Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 11 of 16




Liberty argues that this claim must fail because it is

insufficiently            pleaded        under         the     Twombly/Iqbal

standard.        The court agrees.

      As   the    parties    agree,          “[t]o   support    a    claim    of

negligent supervision [or training], the plaintiff must

demonstrate       that     (1)    the    employee       committed      a   tort

recognized under Alabama law, Stevenson v. Precision

Standard, Inc., 762 So. 2d 820, 824 (Ala. 1999), (2)

the employer had actual notice of this conduct or would

have gained such notice if it exercised ‘due and proper

diligence,’ Armstrong Bus. Servs. v. AmSouth Bank, 817

So.   2d   665,     682    (Ala.    2001),       and    (3)    the    employer

failed     to    respond     to     this      notice     adequately.       Id.”

Edwards    v.     Hyundai    Motor       Mfg.    Alabama,      LLC,    603    F.

Supp. 2d 1336, 1357 (M.D. Ala. 2009) (Thompson, J.).

The   elements      for     negligent         hiring    or    retention      are

largely the same.           See Jones Exp., Inc. v. Jackson, 86

So. 3d 298, 305 (Ala. 2010) (discussing elements).                           For

wanton hiring, training or supervision, the plaintiff

would have to show the defendant acted with more than


                                        11
  Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 12 of 16




the absence of reasonable care.                  Wantonness is “the

conscious doing of some act or the omission of some

duty,    while    knowing    of   the    existing      conditions         and

being conscious that, from doing or omitting to do an

act, injury will likely or probably result.”                       Pritchett

v. ICN Med. All., Inc., 938 So. 2d 933, 941 (Ala. 2006)

(quoting Alfa Mut. Ins. Co. v. Roush, 723 So. 2d 1250,

1256 (Ala. 1998)).

       The   allegations     of   the     complaint          are     plainly

insufficient to state a plausible claim of negligent or

wanton hiring, supervision, or training.                      See Iqbal,

556 U.S. at 678.          For as discussed in other parts of

the    opinion,   the    complaint      does   not    plausibly        plead

that    Liberty’s      employee   committed      a    tort    in     denying

Rivers’s     claim.       Accordingly,         this    claim       will    be

dismissed with leave to amend.



                  C.    Negligence or Wantonness

       In Count III, Rivers claims that Liberty handled

her insurance claim negligently or wantonly.                         Liberty


                                  12
  Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 13 of 16




moves to dismiss the claim on the ground that Alabama

law   does   not   recognize     such    a    claim.         The   Alabama

Supreme Court “has consistently refused to recognize a

cause of action for the negligent handling of insurance

claims, and it will not recognize a cause of action for

alleged wanton handling of insurance claims.”                       Kervin

v. S. Guar. Ins. Co., 667 So. 2d 704, 706 (Ala. 1995).

Rivers   apparently     recognized       the       problem    with    this

claim: In her response to the motion to dismiss, she

contended that the motion should be denied as to other

challenged    claims--Counts        I,       II,    and   V--but      said

nothing about this one, Count III.                 This claim will be

dismissed with prejudice.



                           D. Bad Faith

      In Count V, Rivers claims that Liberty refused to

pay her claim in bad faith.              Liberty argues that the

bad-faith claim should be dismissed because Rivers has

failed to plead a plausible claim.                 This claim too will

be dismissed with leave to amend.


                                  13
  Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 14 of 16




      “[T]he tort of bad-faith refusal to pay a claim has

four elements--(a) a breach of insurance contract, (b)

the refusal to pay claim, (c) the absence of arguable

reason,      (d)     the     insurer's        knowledge          of         such

absence--with a conditional fifth element: ‘(e) if the

intentional      failure    to    determine    the    existence         of     a

lawful basis is relied upon, the plaintiff must prove

the insurer's intentional failure to determine whether

there is a legitimate or arguable reason to refuse to

pay   the    claim.’”      State     Farm    Fire    &    Cas.        Co.     v.

Brechbill, 144 So. 3d 248, 258 (Ala. 2013) (quoting

National Sec. Fire & Cas. Co. v. Bowen, 417 So. 2d 179,

183 (Ala. 1982)).          To survive the motion to dismiss,

Rivers    must     have    pleaded    sufficient         non-conclusory,

factual allegations to make it plausible that she will

be able to prove her claim.

      This she has not done.              Her complaint states that

Liberty     “randomly      and    unilaterally       denied      Plaintiff

coverage     and     has    not    properly      investigated”               but

provides no description of the course of events that


                                     14
     Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 15 of 16




occurred after she submitted her claim that led her to

conclude      that    Liberty     did    not    investigate       her   claim

properly.           “Conclusory      allegations      are     those      that

express       ‘a    factual      inference       without     stating      the

underlying         facts   on   which    the    inference    is    based.’”

Sanders v. Boutwell, 426 F. Supp. 3d 1235, 1240, 2019

WL    6331206      (M.D.   Ala.    2019)      (Thompson,    J.)    (quoting

Conclusory, Black's Law Dictionary (11th ed. 2019)).

These     allegations       meet     that      definition.         To    move

forward with this claim, she must provide more detailed

factual allegations showing that it is plausible that

she could prove a claim.                 This is not a high burden,

but it requires more than the court is presented with

here.

                                     ***

       A separate order granting the motion to dismiss

will     be   entered.          Counts    I    (misrepresentation),        II

(negligent or wanton hiring, training, or supervision),

and V (bad faith) of the complaint will be dismissed

without prejudice, and with leave to amend.                       Count III


                                     15
  Case 2:19-cv-01092-MHT-SRW Document 19 Filed 11/02/20 Page 16 of 16




(negligence    and    wantonness)        will   be   dismissed     with

prejudice.      And   Count    IV    (breach    of   contract)     will

remain pending

    DONE, this the 2nd day of November, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                    16
